United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1132
                        ___________________________

Pamela Green, Personal Representative/Administratrix of the Estate of Deandre D.
                               Green, deceased

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Charles Byrd, Individually and in his Official Capacity as a Police Officer of the
                     City of Helena-West Helena, Arkansas

                       lllllllllllllllllllllDefendant - Appellee

                        Neal Byrd, in his official capacity

                             lllllllllllllllllllllDefendant
                                     ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                   ____________

                          Submitted: December 12, 2019
                             Filed: August 27, 2020
                                 ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.
      Plaintiff Pamela Green1 appeals the district court’s2 adverse grant of summary
judgment on her 42 U.S.C. § 1983 claim against the City of Helena-West Helena. We
affirm.

       Charles Byrd is a police officer for the City of Helena-West Helena, which sits
in Phillips County, Arkansas. On Friday, June 28, 2013, Byrd was called to the scene
of an alleged drive-by shooting. Based on probable cause developed at the scene,
Byrd arrested Deandre Green (Green) and other individuals on various state charges.
On Saturday, June 29, another officer swore a probable cause affidavit and obtained
a judicial warrant for Green’s arrest. On the same day, Green was transported to the
Ashley County Jail because Phillips County lacked a 24-hour jail facility at the time.
On Monday, July 1, Green went before an Ashley County judge for his first
appearance during which he was informed of the charges against him and, among
other things, that he had the right to counsel. In October 2013, Phillips County
dropped the charges against Green and released him from custody.

       On March 8, 2017, Green sued Charles Byrd, in his individual and official
capacity, and Neal Byrd, Phillips County Sheriff, in his official capacity. Green
brought multiple claims. At this point, all claims against Charles Byrd in his
individual capacity have been dismissed, as have all claims against Neal Byrd. The
only remaining claim is against Charles Byrd in his official capacity, which is
equivalent to a claim against the City. Gorman v. Barch, 152 F.3d 907, 914 (8th Cir.
1998). The claim alleges the City of Helena-West Helena deprived Green of his
constitutional right to a prompt first appearance.


      1
       During the pendency of this appeal, the original plaintiff, Deandre Green,
passed away. His widow and personal representative of his estate, Pamela Green, has
accordingly been substituted to pursue this appeal.
      2
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
      In pleadings and throughout discovery, Green asserted he did not receive a first
appearance. The City did not challenge Green’s assertion because they had no
evidence to the contrary.3 Given as much, the parties prepared for trial in October
2018. Several weeks before trial, the City’s lawyers discovered for the first time a
“Record of First Judicial Appearance” in the custody of the Ashley County Jail. The
document was dated July 1, 2013, and was signed by Ashley County District Court
Judge Reid Harrod, as well as Green. The City filed a motion to continue and for an
extension of time to file dispositive motions. The district court continued the trial,
and, given the newly discovered evidence, the parties filed cross motions for
summary judgment.

       In December 2018, the district court granted the City’s motion for summary
judgment and denied Green’s cross motion. The district court ruled Green could not
create a genuine dispute of material fact by asserting in a self-serving affidavit that
he did not receive a first appearance. The district court also ruled that Judge Harrod
had jurisdiction to conduct Green’s first appearance and that the doctrines of judicial
and equitable estoppel did not bar the City from presenting the newly discovered
evidence to prove Green received a first appearance. Green appealed on all grounds
except for whether a genuine dispute of material fact exists.4




      3
       Green was also accepted as a class member in a class action that brought
claims on behalf of “[a]ll those arrested in Phillips County, Arkansas between 9
October 2012 and 10 November 2016 who did not receive a Rule 8 appearance within
seventy-two hours of arrest.” Thomas v. Byrd, No. 2:15-cv-00095-DPM, at 1 (E.D.
Ark. Nov. 10, 2016), ECF No. 16. Green opted out of the class before filing this suit.
      4
       The City continues to argue there is no genuine dispute of material fact in this
case. Plaintiff concedes this point and instead focuses on jurisdictional arguments.

                                          -3-
      We review de novo a district court’s ruling on cross motions for summary
judgment. Childress v. Fox Assocs., LLC, 932 F.3d 1165, 1170 (8th Cir. 2019).
Summary judgment is appropriate when “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a).

       “The essential elements of a § 1983 claim are (1) that the defendant(s) acted
under color of state law, and (2) that the alleged wrongful conduct deprived the
plaintiff of a constitutionally protected federal right.” Schmidt v. City of Bella Villa,
557 F.3d 564, 571–72 (8th Cir. 2009). The parties focus on the second element,
Green’s alleged constitutional deprivation. Because Plaintiff no longer argues Green
was outright denied a first appearance, Plaintiff’s argument turns on whether the
Ashley County Court lacked jurisdiction to conduct Green’s first appearance under
Arkansas law.5

       Plaintiff argues a district court lacks jurisdiction to conduct a first appearance
for a defendant who was arrested and charged in a separate county or judicial district.
Arkansas law provides the state’s courts with clear jurisdiction “for the trial” of
certain types of offenses. Ark. Code Ann. § 16-88-101(a) (providing a list of the
types of cases—i.e., felony, misdemeanor, impeachment—over which each level of
court—i.e., Supreme Court, circuit courts, district courts—has original, exclusive,
and/or concurrent jurisdiction). It also provides, more generally, that “[a] district
court may issue arrest warrants and search warrants and may perform other pretrial
functions, as authorized by the Arkansas Rules of Criminal Procedure, in the
prosecution of a person for an offense within the exclusive jurisdiction of the circuit


      5
       Plaintiff argues we should certify questions of law to the Arkansas Supreme
Court. On March 27, 2019, an administrative panel of this Court denied Plaintiff’s
motion to certify questions of law to the Arkansas Supreme Court, therefore this issue
is moot, and, in the alternative, we affirm the ruling of the administrative panel.

                                          -4-
court.” Id. § 16-88-101(c). The circuit court otherwise has exclusive jurisdiction
over felony trials. Id. § 16-88-101(a)(3). We agree with the district court that, in this
context, subsection (c) means that any Arkansas district court may perform pretrial
functions as necessary and as authorized by the Arkansas Rules of Criminal
Procedure. See Wagner v. State, 368 S.W.3d 914, 925–28 (Ark. 2010) (holding that
any restriction on a district judge’s territorial jurisdiction for purposes of trial does
not similarly restrict the judge’s authority to issue search warrants under the Arkansas
Rules of Criminal Procedure and Ark. Code Ann. § 16-88-101(c)).

       Rule 8 of the Arkansas Rules of Criminal Procedure governs first appearances
and provides that “[a]n arrested person who is not released by citation or by other
lawful manner shall be taken before a judicial officer without unnecessary delay.”
Ark. R. Crim. P. 8.1. A “judicial officer” is defined as “a person in whom is vested
authority to preside over the trial of criminal cases,” Ark. R. Crim. P. 1.6(c), which
includes district court judges. The Arkansas Supreme Court has interpreted Rule 8.1
broadly, allowing judicial officers to perform the pretrial function of issuing search
warrants without territorial restriction. See, e.g., Wagner, 368 S.W.3d at 925–28. We
agree with the district court that Rule 8.1 should be interpreted to sweep just as
broadly for first appearances, as provided for in Ark. Code Ann. § 16-88-101(c) and
Ark. R. Crim. P. 8.1. Plaintiff also argues that Ashley County lacked jurisdiction to
conduct Green’s first appearance because Phillips County assumed exclusive
jurisdiction over Green’s case by determining probable cause existed and issuing
arrest warrants. For the same reasons as above, Plaintiff’s argument is without merit.

      Given that the Ashley County district judge had jurisdiction and authority to
conduct the first appearance, Plaintiff’s constitutional claim necessarily fails. The
Fourth Amendment requires that a person arrested without a warrant have a prompt
determination of probable cause, but no later than forty-eight hours after arrest. Cty.
of Riverside v. McLaughlin, 500 U.S. 44 (1991). Similarly, the “Due Process Clause
forbids an extended detention, without a first appearance, following arrest by

                                          -5-
warrant.” Hayes v. Faulkner Cty., 388 F.3d 669, 673 (8th Cir. 2004). Green received
both a prompt probable cause determination and a prompt first appearance. On June
30, a Phillips County judge made a probable cause determination and found sufficient
cause existed to continue to hold Green and to issue warrants for his arrest.6 On July
1, Judge Harrod conducted Green’s first appearance in Ashley County, where Green
was transferred because Phillips County lacked a 24-hour jail facility. Because Judge
Harrod had jurisdiction to conduct the hearing, Green was not deprived of his
constitutional right to a prompt first appearance.

       Plaintiff also argues the City should have been judicially estopped from
asserting that Green received a first appearance when earlier in litigation, and
separately in the class action, it had effectively conceded he did not. The equitable
doctrine of judicial estoppel, as articulated in New Hampshire v. Maine, 532 U.S. 742
(2001), serves to “to protect the integrity of the judicial process,” id. at 749 (citation
omitted), by “prohibiting parties from deliberately changing positions according to
the exigencies of the moment,” id. at 750 (citation omitted). Because the City
discovered new evidence and presented it promptly to the court, the district court did
not abuse its discretion in finding the doctrine inapplicable here. Jones v. Bob Evans
Farms, Inc., 811 F.3d 1030, 1032 (8th Cir. 2016) (standard of review). In a similar
vein, the doctrine of equitable estoppel is not properly invoked here because there has




      6
        By obtaining an arrest warrant subsequent to arrest, the City appears to have
complied with Arkansas Rule of Criminal Procedure 4.1(e), which provides that “[a]
person arrested without a warrant shall not be held in custody unless a judicial officer
determines, from affidavit, recorded testimony, or other information, that there is
reasonable cause to believe that the person committed an offense.” Rule 4.1(e)
further provides that the judicial determination shall be made within 48 hours of the
time of arrest, except in “extraordinary circumstances,” and may be made at the first
appearance of the arrested person pursuant to Ark. R. Crim. P. 8.1. See also Ark. R.
Crim. P. 8.3(c).

                                           -6-
been no showing that the City knew of Green’s first appearance before the new
evidence was discovered or that the City tried to induce Green to act to his detriment.
Bartlett v. U.S. Dep’t of Agric., 716 F.3d 464, 475–76 (8th Cir. 2013) (listing the
elements of equitable estoppel); King v. Powell, 148 S.W.3d 792, 799 (Ark. 2004)
(listing the elements of equitable estoppel under Arkansas law), overturned on other
grounds by Ark. R. Crim. P. 50.

       Based on the foregoing, Plaintiff’s claims against the City fail for lack of a
constitutional violation. Accordingly, we affirm.
                          ___________________________




                                          -7-